DETAILED ACTION
The amendment to Application Ser. No. 16/454,328 filed on November 5, 2020, has been entered. Claims 1, 7, 10, 12, 19 and 22 are amended. Claims 1-22 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Replacement drawings were received on November 5, 2020.  These drawings are accepted.

Response to Arguments
The filing of the replacement sheet for Figure 3 has overcome the objection to the drawings set forth in the Non-Final Office Action mailed August 6, 2020. The objection to the drawings is hereby withdrawn.

The amendment to the specification has overcome the objection to the disclosure for minor informalities set forth in the Non-Final Office Action mailed August 6, 2020. The objection to the specification is hereby withdrawn.

The amendment to Claims 1, 7, 12, 19 and 22 has overcome the objection to the claims for minor informalities set forth in the Non-Final Office Action mailed August 6, 2020. The objection to the claims for minor informalities is hereby withdrawn.

The amendment to Claims 1, 7-10, 19 and 22 has overcome the rejection of Claims 1-22 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Non-Final Office Action mailed August 6, 2020. Outstanding issues under 35 U.S.C. 112(b) are addressed by the Examiner’s Amendment set forth below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Brian Harris (Reg. #48,383) on February 11, 2021, in an email sent to the Examiner.

Please amend the claims as follows:

7. (Currently Amended) The method of claim 1, further comprising: 
receiving the packet from a sending virtual entity operating in a virtual data processing environment; 
determining that the real network address of the host machine of the destination virtual entity is unknown in the virtual data processing environment; and 
omitting 

21. (Currently Amended) The computer usable program product of claim 19, wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, further comprising:
program instructions to meter use of the downloaded program instructions; 
program instructions to generate an invoice based on the metered use.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. While the prior art generally discloses systems and methods for routing packets addressed to destination virtual machines to the corresponding physical host machines (see Risbood et al., US 9,237,087 B1 and Hsuan et al., US 2015/0089499 A1), the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, parsing a virtual address of a destination virtual entity into a set of virtual address components, tokenizing a subset of the virtual address components into a token, converting the token into a least a portion of a hostname, and looking up a real network address corresponding to the hostname as recited in the following limitations of independent Claim 1 (and the substantially similar limitations of Claims 19 and 22:

“parsing, using a processor and a memory, a virtual address of a destination virtual entity of a packet into a set of virtual address components;
tokenizing a subset of the virtual address components into a token;
converting the token into at least a portion of a hostname;
looking up a real network address corresponding to the hostname”.

Dependent Claims 2-18, 20 and 21 are allowable by virtue of their dependency upon allowable Independent Claims 1 and 19, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449          

                                                                                                                                                                                              
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442